IN THE UNITE]) STATES DISTRICT COURT
For The
EASTERN DISTRICT OF CALIFORNIA

 

 

 

uNITED sTATEs oF AMERICA, ) case NO. 1:15-cr-00094-SAB
‘ ) - _\ .
Plaimiff, ` ) DEFENDANT’S STATUS REPoRT W%l%
v. ) UNSUPERVISED PRoBATIoN -# ~ »`MB
. ) n _
Kali Bass, ) pr:.\‘l w 1 20le
) RK U q D\.‘>'\".l C£SFO\;N\P~
E " T
Defendant. § EAS¥ER D\S \"»\L/,

PURSUANT to an order of this Court the Defendant hereby submits its status report on
unsupervised probation:
Convicted of: 18 USC 641

Sentence Date: August 20, 2015

Review Hearing Date: November l, 2018

Probation Expires On: Unknown
CONDITIONS OF UNSUPER VISED PRGBA T 10N:
E| Obey all federal, state and local laws; and

|Zl Monetary Fines & Penalties in Total Amount of: $40,868.44 which Total Amount is made up
of a _ "
Fine: $ 3750.00 Special Assessment: $/25.00 Processing'Fee:O $ Choose an ite.m. Restitution:
$37093.44

le Payment schedule of $ 600.00 per month by the 15th of each month.
l] Community Service hours Imposed of: 200

l] Other Conditions:

COMPLIANCE:
g Defendant has complied with and completed a_ll conditions Of probation described-above.
Otherwise:
E| Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since

being placed on probation by this Court.
If so, describe arrest/charge/citation (location, coult, date & offense): Click here to enter text

IX| To date, Defendant has paid a total of $ 26,575.00 as of 10/1/18

If not paid in full when was last time payment: Date:_ 10/1/2018
Amount: $60()
E To date, Defendant has performed 200 hours of community service.
IX| Compliance with Other Conditions of Probation: Home detention, supervised probation

CAED (Fresno)- Misd. 6 (Rev. ll/2014)

GO VERNMENT POSITION:

X The Government agrees to the above-described compliance
§ The Government disagrees with the following area(s) of compliance:

Government Attorney:

DEFENDANT’S REQUEST (OPTIONAL):

In light of the information detailed in this status report, the defendant moves for the following:

§ that the review hearing set for 11/1/2018 at 10:00am Choose an item.

§ be continued to 7/1/2019 at 10:00 a.m.; or
§ be vacated.

§

that Defendant’s appearance for the review heari be waived.

    
 

DATED: 10/2/2018 *-/

ENDANT’S COUNSEL

 

ORDER

The Court having considered the defendant’s request,
IT IS HEREBY ORDERED that the Defendant’s request is:

§ GRANTED. The Court orders that C"hoose an iten'l.

§ DENIED.

DATED:

 

STANLEY A. BOONE
United States Magistrate Judge

CAED (Fresno)- Misd. 6 (Rev. ll/2014)

